BARNES, J.
This action was brought to quiet title to an unpatented mining claim, located by Joseph Cox and John Demarbaix on the thirty-first day of January, 1881. On the seventeenth day of March, 1884, Demarbaix mortgaged his interest in the mine to Myrtle Godchaux, for $4,500, payable six months after date. The mortgage was an ordinary •quitclaim deed in form, with a defeasance. The mortgage was foreclosed, and on the thirtieth day of December, 1884, Bindley H. Orme, the sheriff of Maricopa county, sold the property, under a decree of foreclosure and order of sale, to Myrtle Godchaux for the sum of $250, and delivered to him a certificate of sale. The certificate of sale was assigned to the plaintiffs, and on the sixth day of August, 1885, N. M. Broadway, then sheriff of Maricopa county, successor to said Orme, executed and delivered to the respondents a deed to the property. The plaintiffs claim title through the foreclosure of the Godchaux mortgage.
The appellants contend that the mine had been abandoned by Cox and Demarbaix, and rely upon a subsequent location thereof. It was conceded that over $100 worth of work was done on the mine by the locators for the years 1881, 1882, 1883, and 1884, and by plaintiffs for the years 1885 and 1886. Plaintiffs derived title from a mortgage by locators foreclosed before the end of 1884. The annual work, called assessment work, made the title good as against the government. On the eighteenth of May, 1885, the ground was located by defendants as public and unoccupied mineral lands open to location. It is clear that this location was procured *329by the mortgagors in order to defeat the mortgagees, and was a fraud upon the mortgagors. Any attempt by them to abandon the mine was void. All their rights had passed to the mortgagees, and they could not abandon and by so doing defeat the mortgage. To permit such a subterfuge to defeat a mortgage would be to give to fraud the sanction of a court of equity. Keller v. Berry, 62 Cal. 488; Stephens v. Mansfield, 11 Cal. 363; Richardson v. McNulty, 24 Cal. 339; Morenhaut v. Wilson, 52 Cal. 263; Derry v. Ross, 5 Colo. 295. For the purposes of collecting taxes, mining claims have been listed and sold both as personal property, (Forbes v. Gracey, 94 U. S. 762; Waller v. Hughes, 11 Pac. 122,) and as real estate. “They are property in the fullest sense of the word.” “This claim may be sold, transferred, mortgaged, and inherited.” Forbes v. Gracey. If mortgaged, the rights of mortgagees shall be protected against any attempt of. mortgagors to defeat them by abandonment, and in a proper case courts of equity can and should protect these liens as fully as securities upon any other species of property.
Other questions raised need not be discussed, as this determines the rights of plaintiffs, and defeats the rights of defendants. The judgment is affirmed.
Wright, C. J., and Porter, J., concur.